Citation Nr: 9917034	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 22, 
1996, for the grant of service connection for 
gastroesophageal reflux and peptic ulcer disease.  

2.  Entitlement to a rating in excess of 20 percent for 
gastroesophageal reflux and peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1982 and from August 1991 to September 1992.  

This case comes before the Board on appeal of 1997 and 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  The appellant now 
resides within the jurisdiction of the RO in Indianapolis, 
Indiana.  

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  However, a claim placed in appellate 
status by disagreement with the original or initial rating 
award but not yet ultimately resolved, as with the rating for 
gastroesophageal reflux and peptic ulcer disease, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, as shown on the title page, the Board does 
not characterize the issue of the proper rating for 
gastroesophageal reflux and peptic ulcer disease as an 
"increased rating."

In his substantive appeal of March 1998, the veteran 
initially disagreed with a 10 percent rating that had been 
assigned for his service-connected left knee disability.  A 
statement of the case on this issue was furnished to the 
veteran in November 1998, but a substantive appeal has not 
been received with respect to this issue.  The veteran and 
his representative were also provided an opportunity to 
address this issue at the hearing in March 1999, but failed 
to do so.  Thus, this issue is not properly before the Board 
at this time.  


REMAND

The veteran served in the Persian Gulf from August 1991 to 
July 1992 as part of a medical detachment.  In February 1992, 
while in the Persian Gulf, he started developing intermittent 
abdominal pain which continued until he returned to Hawaii.  
An evaluation revealed a perforated gastric ulcer for which 
he underwent abdominal surgery on November 10, 1992.  He 
continued to have intermittent epigastric discomfort and in 
September 1994 he filed his original claim for compensation 
for esophageal reflux.

In an RO letter of September 1994, the veteran was asked to 
furnish post-service treatment records for any claimed 
disability or appropriate release forms so the VA could 
assist him in obtaining such medical records.  No response 
was received from the veteran.  The veteran was then 
scheduled for a VA examination in December 1994, but he 
failed to report.  

A rating action in March 1995 denied service connection for 
esophageal reflux and perforated duodenal ulcer.  The veteran 
was advised of the denial, the reasons therefore and his 
appellate rights in an RO letter of April 1995.  He did not 
appeal.  Thereafter, the veteran first sought to reopen his 
claim for service connection for gastrointestinal disability 
in correspondence received by the RO on October 22, 1996.  

Based on post-service medical evidence received in 
association with the October 1996 claim, a rating action in 
May 1997 granted service connection for gastroesophageal 
reflux and peptic ulcer disease, effective October 22, 1996, 
the date of receipt of the reopened claim.  The record shows 
that among the veteran evidentiary submissions was a report 
of a VA Persian Gulf examination conducted in November 1994.  
The VA Persian Gulf examination reflects that the veteran was 
then employed as a nurse at the Tripler Army Medical Center.  
He had served in the Persian Gulf from August 1991 to July 
1992 as part of a medical detachment.  While in the Persian 
Gulf in February 1992 he started developing intermittent 
abdominal pain with associated chest pain.  EKG at the time 
was negative for any cardiac disease.  The intermittent 
episodes of epigastric pain continued until he returned to 
Hawaii.  An evaluation at a Kaiser Hospital revealed a 
perforated gastric ulcer for which he underwent abdominal 
surgery (on November 10, 1992).  He continued to have 
intermittent epigastric and left sided chest discomfort 
related to his gastric ulcer.  He was taking Zantac and 
antacids, and was on a very restricted diet.  There had been 
no recent episodes of upper GI bleeding.  Examination 
revealed that he weighed 226 pounds.  Abdomen was obese, non 
tender, and no mass or organomegaly was detected.  There was 
a 20 cm. midline vertical abdominal scar with a ventral 
hernia that was reducible.  The impressions included the 
following:  perforated gastric ulcer, status post surgical 
repair with persistent intermittent abdominal pain.

In VAOPGCPREC 12-95 VA General Counsel held that with respect 
to final decisions rendered on or after July 21, 1992, 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the 
records before the RO, may constitute clear and unmistakable 
error (CUE), if such failure affected the outcome of the 
claim.

Here, the report of the November 1994 Persian Gulf 
examination was constructively of record at the time of the 
March 1995 rating action, but was not considered in reaching 
that rating decision.  The RO has not addressed the question 
of whether such failure affected the outcome of the claim for 
service connection, nor has the appellant been provided the 
opportunity to advance arguments in this regard.  Thus, in 
order to afford the veteran due process of law, additional 
development is required.

The Board also notes that the veteran's last official 
examination for rating purposes was in December 1996.  A 
somewhat cursory examination in May 1998 reported that the 
veteran had a ventral hernia as a result of his ulcer 
surgery, but no description or findings were reported by the 
examiner.  (It is noted that the November 1994 also noted a 
ventral hernia.)  It was also noted that laboratory testing 
was pending, but the results are not of record.  While this 
examination served, in part, to increase the veteran's rating 
to 20 percent, it is still incomplete and a current complete 
examination would be beneficial in evaluating the veteran's 
claim.  

In his substantive appeal of March 1998, the veteran 
indicated that he had to change his lifestyle and limit his 
diet due to his GI problems.  He also stated that he had to 
find jobs with a lower stress level due to his condition.  At 
the travel board hearing in March 1999, the veteran argued 
that his service connected disability warranted a higher 
rating, because he had to leave his career in nursing due the 
stress, which adversely affected his service-connected 
disability.  He reported that he was now employed in a less 
stressful position as a factory worker.  Based on his 
arguments, it appears he may be seeking an extraschedular 
evaluation.  

In view of the foregoing, the case is being remanded for the 
following actions:  

1.  The RO should review the veteran's 
claim for an earlier effective date in 
light of VAOPGCPREC 12-95 and determine 
whether the failure to consider the VA 
examination of November 1994 in the March 
1995 rating action constituted clear and 
unmistakable error and, if so, whether 
the veteran's September 1994 claim was 
still pending at the time of the May 1997 
rating action which established service 
connection for gastroesophageal reflux 
and peptic ulcer disease.  

2.  The veteran should be afforded a 
gastrointestinal examination in order to 
determine the nature and severity of all 
symptoms caused by gastroesophageal 
reflux disease, peptic ulcer disease, and 
the ventral hernia.  All appropriate 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The examination report must 
include notations as to the veteran's 
height and current weight, and must 
include blood studies to determine the 
presence or absence of anemia.  The 
examiner should comment specifically on 
whether the veteran's gastroesophageal 
reflux, peptic ulcer disease and ventral 
hernia result in vomiting, weight loss, 
hematemesis, melena, anemia, persistent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, or substernal 
arm or shoulder pain.  The examiner 
should also comment on the extent to 
these disabilities cause impairment of 
the veteran's health.  The claims folder 
must be made available to the examiner so 
that the clinical record may be reviewed 
in detail.

3.  Thereafter, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
veteran's claims.  In this regard, the RO 
should first consider whether the 
veteran's ventral hernia is a proper 
subject of service connection and if so, 
any impairment resulting therefrom should 
also be considered.  The RO should also 
consider the veteran's claim under the 
provisions of 38 C.F.R. § 3.321.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


